J-A26036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ATLANTIC COMMUNITY BANKERS BANK,                      IN THE SUPERIOR COURT OF
INC., AND JON EVANS                                         PENNSYLVANIA

                            Appellees

                       v.

CHARLES DANIELS AND IMRAN DALVI

                            Appellants                     No. 635 MDA 2014


                Appeal from the Order Entered March 20, 2014
             In the Court of Common Pleas of Cumberland County
                        Civil Division at No(s): 14-250

BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                FILED MARCH 18, 2015

       Charles Daniels and Imran Dalvi filed an action in the American

Arbitration Association against Atlantic Community Bankers Bank (“ACBB”)

and Jon Evans, ACBB’s president and CEO, for unjust enrichment and breach

of New Jersey’s Conscientious Employee Protection Act (“CEPA”). 1 ACBB and

Evans filed a petition to stay arbitration in the Court of Common Pleas of

Cumberland County (“lower court”).             The lower court granted the petition

and entered an order permanently staying arbitration, and Daniels and Dalvi



____________________________________________


1
  N.J.S.A. 34:19–1 et seq. CEPA, New Jersey’s whistleblower act, protects
employees from retaliation for, inter alia, disclosing or threatening to
disclose to a supervisor or to a public body any activity, policy or practice of
the employer that the employee reasonably believes is criminal or
fraudulent.
J-A26036-14



filed a timely appeal to this Court.    Daniels and Dalvi have complied with

Pa.R.A.P. 1925, as has the lower court. After careful review, we affirm.

     We begin by sketching the proper standard of review.       The Uniform

Arbitration Act, 42 Pa.C.S. § 7301 et seq., provides in relevant part that

“[o]n application of a party to a court to stay an arbitration proceeding

threatened or commenced the court may stay an arbitration on a showing

that there is no agreement to arbitrate.”     42 Pa.C.S. § 7304(b).    In an

appeal from an order enjoining arbitration, we review whether a valid

arbitration agreement was entered into and, if so, whether the agreement

covers the dispute in question. PBS Coal, Inc. v. Hardhat Mining, Inc.,

632 A.2d 903, 905 (Pa.Super.1993); see also Sanitary Sewer Authority

of the Borough of Shickshinny v. Dial Associates Construction Group,

Inc., 532 A.2d 862, 863 (Pa.Super.1987) (“[I]n determining whether such

an arbitration stay request should be granted, a court must limit its inquiry

to the question of whether the parties agreed that the claim would be

determined by arbitration”). The interpretation of an arbitration agreement,

like the interpretation of any contract, is a question of law, so we need not

defer to the conclusions of the trial court and are free to draw our own

inferences.   Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 509-10

(Pa.Super.2013).




                                       -2-
J-A26036-14


       The allegations2 underlying this dispute are as follows: ACBB is a

“bankers bank”, i.e., a bank owned by 350 smaller banks that have pooled

their resources into one large bank.3 Daniels and Dalvi have experience in

working with telecommunications and technology startups.4                Evans spoke

with    Daniels    and     Dalvi     about     creating   a   business   plan   for   a

telecommunications company that would be a subsidiary of ACBB and would

supply ACBB’s community banks with converged networking and IP

telephone technologies.5           Daniels and Dalvi determined that they could

____________________________________________


2
  We should emphasize that this appeal only involves a question of law as to
the appropriate forum for Daniels’ and Dalvi’s claims against ACBB and
Evans. We do not accept as true any of the parties’ factual allegations
concerning the parties’ backgrounds or conduct. We summarize the parties’
allegations only to provide additional context for our decision on the question
of law before us. It remains for the trier of fact on remand to determine
which factual allegations to accept concerning the parties’ background and
conduct.
3
 Petition Of ACBB and Evans For Stay Of Arbitration (“ACBB Petition”), ¶ 7;
Answer of Daniels and Dalvi to ACBB Petition (“Answer”), ¶ 7.
4
  Memorandum Of Daniels and Dalvi In Support Of Answer To ACBB Petition
(“Memorandum”), p. 2.
5
  Memorandum, p. 2. Daniels and Dalvi allege that ACBB was interested in
their services for two reasons:

              At the time, national banks such as Bank of America
              had begun to experience significant savings in
              networking and telecommunications costs by keeping
              these services in house. It was intended that the
              proposed subsidiary [the entity in which Daniels and
              Dalvi would provide services to the Bank] would help
              ACBB’s community banks to realize similar savings.
(Footnote Continued Next Page)


                                             -3-
J-A26036-14


devise an in-house networking system that would create significant savings

for ACBB’s community banks, and they presented their business plan to

ACBB’s Board of Directors.6             The Board approved the formation of a

telecommunications subsidiary, ACBB-BITS, LLC (“BITS”), to implement

Daniels’ and Dalvi’s business plan.7 Pennsylvania’s Department of Banking

approved the formation of BITS.8


       Several documents were then executed: an operating agreement

between ACBB and BITS, and employment agreements between Daniels and

Dalvi on one hand and BITS on the other.            We review these documents

below.


                       _______________________
(Footnote Continued)

             Additionally,    by     selling networking     and
             telecommunications services through the subsidiary,
             ACBB hoped to develop a steady stream of revenue
             to supplement the revenue from the commercial
             lending prong of its business.

Brief For Appellants, p. 8.
6
    Memorandum, p. 2.
7
  Memorandum, p. 2. According to Daniels’ and Dalvi’s brief on appeal,
Pennsylvania’s Department of Banking approved the formation of BITS, but
we do not see any support for this claim in the record. This omission,
however, does not affect our ability to decide the central issue of whether
this dispute belongs in arbitration or in the trial court.
8
  Daniels and Dalvi’s Complaint, Court of Common Pleas of Cumberland
County (“Complaint”), ¶¶ 18-23.




                                            -4-
J-A26036-14


        BITS’ operating agreement with ACBB states on the first page that

ACBB is BITS’ managing member9 but later refers to Evans as BITS’

managing member.10 This minor discrepancy is immaterial to whether the

present case belongs in arbitration. For convenience, we will refer to Evans

as BITS’ managing member. The operating agreement provides that at the

close of each fiscal year, Evans, as BITS’ Managing Member, must distribute

90% of BITS’ annual net income in cash on a pro rata basis to each BITS

member while keeping 10% of annual net income in reserve for BITS.11


        Daniels’ and Dalvi’s employment agreements (1) designate Daniels

and Dalvi as BITS’ CEO and CFO, respectively, (2) make Daniels and Dalvi

employees of BITS, not ACBB,12 and (3) designate Evans as BITS’ managing

member.13 Each employment agreement states that any amendment to the




____________________________________________


9
    Operating Agreement, p. 1.
10
     Operating Agreement, p. 11.
11
     Operating Agreement, p. 11.
12
  Daniels Employment Agreement, pp. 2, 5; Dalvi Employment Agreement,
pp. 2, 4.
13
     Daniels Employment Agreement, p. 4; Dalvi Employment Agreement, p. 4.




                                           -5-
J-A26036-14


90-10% arrangement spelled out in the operating agreement would

constitute constructive termination of Daniels and Dalvi.14


        Each employment agreement expressly designates ACBB as a third-

party beneficiary and authorizes ACBB to enforce any provisions that are

applicable to ACBB.15          ACBB receives numerous benefits under each

employment agreement, e.g., covenants prohibiting BITS from (1) disclosing

confidential information; (2) soliciting clients, employees, officers, and

agents; and (3) competing with ACBB.16           Furthermore, each agreement

provides that Daniels and Dalvi will receive the same health, pension and

fringe benefits that ACBB provides to its own management.17


        Finally, each employment agreement includes the following arbitration

clause: “Any dispute or controversy arising out of or relating to this

agreement or any claimed breach thereof shall be settled, at the request of




____________________________________________


14
  Daniels Employment Agreement, p. 3; Dalvi Employment Agreement, pp.
2-3.
15
  Daniels Employment Agreement, p. 13; Dalvi Employment Agreement, p.
13.
16
   Daniels Employment Agreement, pp. 8-9; Dalvi Employment Agreement,
p. 8-9.
17
     Daniels Employment Agreement, p. 7; Dalvi Employment Agreement, p. 7.




                                           -6-
J-A26036-14


either party, by an arbitration proceeding conducted in accordance with the

rules of the [American Arbitration Association]. . .”18


        On or about March 1, 2005, Daniels and Dalvi signed their respective

employment agreements, and Evans signed each agreement both on behalf

of ACBB and as BITS’ Managing Member.19


        In December 2010, ACBB’s board of directors voted to change the 90-

10% arrangement from a requirement to a target.20 Daniels and Dalvi told

Evans that they intended to exercise their right of constructive termination if

ACBB did not rectify this issue.21         Evans asked Daniels and Dalvi to give

ACBB time to rectify the problem.              Through several amendments to the

operating agreement, Daniels and Dalvi agreed to extend the constructive

termination deadline to May 22, 2013.22


        On March 1, 2013, Daniels told a Board member that he believed that

ACBB’s management of BITS constituted a breach of ACBB’s representations
____________________________________________


18
  Daniels Employment Agreement, p. 14; Dalvi Employment Agreement, pp.
13-14.
19
  Daniels Employment Agreement, p. 16; Dalvi Employment Agreement, p.
16.
20
     Complaint, ¶ 98.
21
     Complaint, ¶ 103.
22
     Complaint, ¶¶ 100-110.




                                           -7-
J-A26036-14


to bank regulators at the time ACBB sought approval to form BITS.23

Specifically, Daniels said that loans from ACBB to BITS exceeded BITS’ debt

limit, thus subjecting ACBB to regulatory penalties and liability. 24   ACBB

agreed to a meeting to discuss this issue, but instead of holding the

meeting, it issued letters of termination to Daniels and Dalvi.25


        On December 6, 2013, Daniels and Dalvi filed the aforementioned

action against ACBB and Evans in the American Arbitration Association.26

Daniels and Dalvi alleged that ACBB violated CEPA by terminating them in

retaliation for declaring their intent to report ACBB’s violations of banking

regulations.27    Daniels and Dalvi further alleged that ACBB was liable for

unjust enrichment because ACBB retained profits that it was supposed to

pass on to Daniels and Dalvi.28


____________________________________________


23
  Daniels’ and Dalvi’s AAA Arbitration Demand (“Arbitration Demand”), p.
12.
24
     Arbitration Demand, pp. 11-12.
25
     Arbitration Demand, pp. 12-13.
26
   It appears that Daniels and Dalvi demand recovery under CEPA on the
ground that they worked in New Jersey and were protected by New Jersey
law. ACBB and Evans have not asserted that Pennsylvania courts lack
subject matter jurisdiction over the CEPA claim.
27
     Arbitration Demand, pp. 14-16.
28
     Arbitration Demand, pp. 16-18. To elaborate, Daniels and Dalvi alleged:
(Footnote Continued Next Page)


                                           -8-
J-A26036-14


                       _______________________
(Footnote Continued)

             BITS was created so that ACBB could supplement its
             volatile commercial lending revenue stream with a
             more stable source of income, and this goal has been
             accomplished as BITS is generating more profits
             each year, including a gross profit of over
             $7,000,000 in 2012 that yielded a positive net
             income of over $700,000. The early success of BITS
             was dependent upon its unique interdependent
             structure whereby savings and profits were intended
             to adhere largely to BITS customers, employees, and
             shareholders.

             Once it became clear to ACBB that the BITS model
             was going to succeed, ACBB immediately set about
             altering the founding vision of the company so that it
             could retain profits for itself rather than pass savings
             and revenue to the intended parties. First, in 2006,
             ACBB significantly reduced the number of Class A
             membership units available for sale from 2,500,000
             to 1,500,000 and then changed the parameters of
             the agreement again in 2007 when it decided to fund
             BITS with debt instead of capital in contravention of
             the Letter of Non-Objection and the Operating
             Agreement. Funding BITS with debt allowed ACBB to
             hoard membership units that it otherwise would have
             sold and also laid the groundwork for the 2009/2010
             amendments to the Operating Agreement. Pursuant
             to these amendments, ACBB was able to avoid
             paying bonuses and distributions to shareholders and
             employees that by prioritizing the repayment of
             loans that it improperly made to BITS. During this
             period, ACBB also was able to use its loan as a tax
             deduction while collecting more than $1,000,000 in
             principle and interest payments from BITS from 2009
             through 2012. . .

             There is little justice in the retention by ACBB of the
             significant monetary benefits it received as a result
             of its own decision to put over $4,600,000 of debt
             into BITS and its subsequent unilateral action to
             prioritize repayment of this debt at the expense of
(Footnote Continued Next Page)


                                            -9-
J-A26036-14




                       _______________________
(Footnote Continued)

             the BITS employees and members. BITS was
             created, and its success depended upon, the
             interdependent model whereby the customers and
             employees that took on risk and used their expertise
             to make the company profitable would be rewarded
             for their efforts and loyalty. The top talent that BITS
             was able to attract was wholly the result of this
             model, and ACBB’s persistence in undermining this
             model to its own benefit constitutes unjust
             enrichment.

             Additionally, by firing [Daniels and Dalvi], ACBB has
             set itself up to recoup the 600,000 membership units
             owned by Mr. Dalvi and the 2,500,000 membership
             units owned by Mr. Daniels in 2015 and 2017,
             respectively.      Despite the fact that Claimants
             accepted their positions at BITS for below-market
             salaries based on the promise of receiving bonuses
             and distributions once the company became
             profitable, ACBB’s postponement of BITS profitability
             resulted in a scenario where Claimants held the
             membership units when they were basically
             worthless and ACBB will take them back at the
             precise time at which the units will begin to yield
             substantial distributions of annual net income.

             Mr. Daniels and Mr. Dalvi built a successful and
             profitable company for ACBB. While it was always
             contemplated that ACBB would realize a profit from
             the BITS operation, ACBB’s willingness to deceive
             the regulators, BITS executives, and employees, has
             caused it to recognize a profit that has been and will
             be significantly larger than its intended share.

Arbitration Demand, pp. 16-18.




                                           - 10 -
J-A26036-14


       On January 14, 2014, ACBB and Evans filed a petition to stay

arbitration in the lower court. On March 20, 2014, the lower court ordered a

permanent stay of arbitration on the ground that ACBB and Evans were not

parties to Daniels’ or Dalvi’s employment agreements with BITS and

therefore were not subject to the arbitration clauses in these agreements.

The court reasoned:


              ACBB and Evans are not parties to the respective
              Employment Agreements between [BITS], Charles
              Daniels, and lmran Dalvi. . .ACBB and Evans have
              not agreed to arbitrate the disputes set forth in the
              Arbitration Demand, and. . .the disputes in the
              Arbitration Demand are not within the scope of the
              arbitration    provisions   of   the   aforementioned
              Employment        Agreements.     Each    Employment
              Agreement includes ACBB only as a third-party
              beneficiary, while Evans only signed each document
              in his official capacity as an agent of the respective
              entity. Neither [ACBB nor Evans] [is] included as a
              party to the Employment Agreement, which is
              expressly between [BITS], LLC, and [Daniels and
              Dalvi]. Finally, the Arbitration Demand involves
              claims by [Daniels and Dalvi] against [ACBB and
              Evans] who, as non-parties to the contract, are not
              beholden to the obligations of the contract.

Trial Court Opinion, p. 2. This appeal followed.29


____________________________________________


29
   After filing this appeal, Daniels and Dalvi filed a writ of summons in the
lower court against ACBB and Evans. Subsequently, Daniels and Dalvi filed
a complaint in the lower court alleging unjust enrichment and violation of
CEPA. ACBB and Evans do not argue that the filing of a writ of summons
and complaint moot this appeal. We have the discretion, but not the
obligation, to raise the issue of mootness sua sponte. Rendell v.
(Footnote Continued Next Page)


                                          - 11 -
J-A26036-14


      Daniels and Dalvi raise three issues in this appeal:

      1. Whether ACBB and Evans are parties to the
         Employment Agreements of Charles Daniels and Imran
         Dalvi and are thereby bound by the arbitration clause
         contained therein.

      2. Whether ACBB and Evans are bound by the arbitration
         clause as third-party beneficiaries to the Employment
         Agreements.

      3. Whether the claims set forth by Daniels and Dalvi in
         their Demand for Arbitration are within the scope of
         the arbitration clause contained in the Employment
         Agreements.

Brief For Appellants, p. 5. We find the third issue dispositive.

      Based on the plain language of Daniels’ and Dalvi’s employment

agreements, we agree with the lower court’s order granting ACBB’s and

Evans’   petition.       “When      construing      agreements   involving   clear   and

unambiguous terms, this Court need only examine the writing itself to give

effect to the parties’ understanding. This Court must construe the contract

only as written and may not modify the plain meaning under the guise of

interpretation.” Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 509–

10 (Pa.Super.2013).

      Under the plain language of the employment agreements, Daniels and

Dalvi may demand arbitration only for “[a] dispute or controversy arising out

                       _______________________
(Footnote Continued)

Pennsylvania State Ethics Commission, 983 A.2d 708, 718 (Pa.2009).
Since we conclude that the lower court’s decision to stay arbitration was
proper, we do not find it necessary to address the question of mootness.



                                           - 12 -
J-A26036-14


of or relating to this agreement or any claimed breach thereof.”30 The CEPA

count in Daniels’ and Dalvi’s arbitration demand falls well outside of this

category. The CEPA count asserts that ACBB and Evans retaliated against

Daniels and Dalvi for declaring their intent to report ACBB’s violations of

banking regulations. This count does not arise out of, relate to or claim a

breach of covenants in the employment agreements that are intended to

protect   ACBB,     i.e.,   covenants     prohibiting   BITS   from   (1)   disclosing

confidential information, (2) soliciting clients, employees, officers, and

agents, and (3) competing with ACBB.               Nor does this count arise out of,

relate to or claim a breach of ACBB’s duty under the employment

agreements to provide Daniels and Dalvi with the same health, pension and

fringe benefits that ACBB provides to its own management. Nor does this

count implicate Evans, since he does not possess any rights or duties

individually under the employment agreements.

       Similarly, the       unjust enrichment count in Daniels’         and Dalvi’s

arbitration demand falls outside the scope of the arbitration clause.             The

unjust enrichment claim alleges that ACBB diverted profits to itself that

should have gone to BITS and its executives, Daniels and Dalvi, under the

operating agreement between ACBB and BITS. While this claim implicates

____________________________________________


30
  Daniels Employment Agreement, p. 14; Dalvi Employment Agreement, pp.
13-14.




                                          - 13 -
J-A26036-14


the operating agreement, it clearly does not involve “[a] dispute or

controversy arising out of or related to [the employment agreements] or any

claimed breach thereof. . .” Stated another way, this claim has nothing to

do with the covenants in the employment agreements that protect ACBB or

with ACBB’s duty under the employment agreements to provide Daniels and

Dalvi with health, pension and fringe benefits. Nor does this count implicate

Evans, since he does not possess any rights or duties individually under the

employment agreements.

     In short, neither of the claims in Daniels’ and Dalvi’s arbitration

demand are subject to arbitration.     Daniels and Dalvi must bring these

claims in the appropriate court of law. We express no opinion on whether

the lower court is an appropriate forum for the parties’ dispute, because we

limit our focus to whether ACBB and Evans must submit to AAA arbitration.

     Daniels and Dalvi rely on two decisions -- Miller v. Allstate

Insurance Co., 763 A.2d 401 (Pa.Super.2000), and Highmark Inc. v.

Hospital Service Association of Northeastern Pennsylvania, 785 A.2d
93 (Pa.Super.2001) – for the proposition that ACBB must submit to

arbitration. We find these decisions inapposite. Miller and Highmark hold

that when an agreement (1) provides rights to a third-party beneficiary, and

(2) provides that disputes relating to the agreement must go to arbitration,

the third party beneficiary must proceed to arbitration to enforce its own




                                   - 14 -
J-A26036-14


rights under the agreement.31          This is because “a third-party beneficiary’s

rights and limitations in a contract are the same as those of the original

contracting parties.”      Miller, supra, 763 A.2d at 405 n. 1.       In this case,

ACBB is not attempting to enforce its own rights under the employment

agreements. Instead, Daniels and Dalvi attempt to prosecute claims against

ACBB that do not pertain to ACBB’s rights under the employment

agreements (or, for that matter, to ACBB’s duty to provide adequate

benefits).32




____________________________________________


31
  In Miller, a passenger injured in a car accident sought compensation from
the car owner’s insurer as a third-party beneficiary to the car owner’s policy.
Miller, 763 A.2d at 402. The policy included an arbitration agreement that
purported to extend the time for challenging an arbitration award in court
beyond the time provided by statute. Id. at 404. This Court held that the
arbitration agreement was unenforceable to the extent it conflicted with a
Pennsylvania statute, because parties cannot expand a court’s jurisdiction by
contract. Id. We added a footnote that “[u]nder Pennsylvania law, a third-
party beneficiary’s rights and limitations in a contract are the same as those
of the original contracting parties.”       Id. at 405 n. 1.       Similarly, in
Highmark, this Court held that a third-party beneficiary with rights under a
contract could enforce the contract’s arbitration clause. Highmark, 785
A.2d at 99. See also Smay v. E.R. Stuebner, Inc., 864 A.2d 1266, 1272
(Pa.Super.2004) (third-party beneficiary that wanted to assert same claim
as contracting party had to comply with same arbitration requirement,
because that was contracting parties’ intent).
32
  Moreover, even if ACBB were not a third-party beneficiary because it has
duties under the employment agreements as well as rights, the result would
be the same, because the subject matter of Daniels’ and Dalvi’s claims does
not require arbitration under the plain language of the arbitration clause in
the employment agreements.



                                          - 15 -
J-A26036-14


      For these reasons, the lower court properly enjoined Daniels and Dalvi

from prosecuting an action against ACBB and Evans in the American

Arbitration Association.


      Order affirmed.

      Judge Mundy joins the memorandum.

      Judge Bowes files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2015




                                   - 16 -